Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The examiner is receipt of applicant’s response to Non Responsive amendment mailed 5/18/2022, which was received 5/23/2022. Acknowledgement is made to the replacement of the claims inadvertently filed 5/9/2022, (which will not be entered) with the claims filed 5/23/2022 (which are hereby entered). Please note that the claim set filed 5/23/2022 is the same claims set originally filed 7/15/2019. The Double Patenting rejection from the Quayle Action mailed 11/19/2021 has been overcome with the filing of the Terminal Disclaimer filed 5/9/2022.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable.
	The following is an Examiner's statement of the reasons for allowance for all independent claims 1,13 and 17.
	The independent claims are found to be allowable because the cited art of record does not fairly teach the claims as a whole. For instance, the cited art does not teach “generate a graphical user interface configured to receive recipient information
associated with at least a gift recipient from a user; generate a personalized uniform resource locator (URL) based at least in part on the recipient information; receive at least one of text, audio, video, and a photograph from a plurality of participants; present an option for limiting a length of the video; and present, via a personalized webpage accessible by the personalized URL, the at least one text, audio, video, and the photograph to the recipient”.

Discussion of most relevant art:
US Patents and PG-PUB
	(i) US PGPUB 20120330830 to Mason et al. teaches “For the video recording personalization option, a standard surcharge may also be imposed on the sender client device 102A for selecting this option. The length of the recording period of the video recording may also be predetermined or predefined. An exemplary maximum video length for the recording period may include one limited to sixty seconds, however, other lengths for the recording periods are within the scope of the invention. Other lengths for the recording periods for the video recording may be offered for additional surcharges” (para 0105). Mason, however, fails to render the application's above-mentioned limitations obvious.

(ii) US PPGPUB 20110166992 Dessert et al teaches “For the video recording personalization option, a standard surcharge may also be imposed on the sender client device 102A for selecting this option. The length of the recording period of the video recording may also be predetermined or predefined. An exemplary maximum video length for the recording period may include one limited to sixty seconds, however, other lengths for the recording periods are within the scope of the invention. Other lengths for the recording periods for the video recording may be offered for additional surcharges (Para 0120). Dessert, however, fails to render the application's above-mentioned limitations obvious.


Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625